Melissa M. Haggerty
OSB# 125132
THOMAS, COON, NEWTON & FROST
820 SW 2 nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: mhaggerty@tcnf.legal

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

JEFFREY W. MATHEWSON                          Case No .: 3:18-cv-01612-SB
               Plaintiff,
                                                        ORDER GRANTING
                                                        STIPULATED MOTION FOR
                                                        ATTORNEY FEES UNDER 28
                                                        U.S.C. § 2412
       V.


COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,
                Defendant.

       Based on the stipulation of the parties, it is hereby ORDERED that attorney fees

in the amount of $2,754.80 will be awarded to Plaintiff in care of his attorneys pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412, payable after the satisfaction of

Plaintiffs debts, if any, under Astrue v. Ratliff, 560 U.S. 586 (2010), and mailed to his

attorney, Melissa M. Haggerty, at Ms. Haggerty's address: 820 SW 2nd Ave Ste 200,

Portland OR 97204. There are no costs or expenses.

       Dated this   siJJtJ,. day of September, 2019.
                                                  Stacie F.     erman
Presented by:                                     United States Magistrate Judge
Melissa M. Haggerty
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
